WIGGINTON, Judge.
In this workers’ compensation appeal the deputy commissioner unequivocally found that claimant’s employment with Golden Gem Growers, Inc. was terminated for reasons unrelated to his industrial accident. We therefore reverse the award of wage-loss benefits to claimant, as the change in his employment status was not due to his industrial injury. Citrus Central v. Parker, 423 So.2d 610 (Fla. 1st DCA 1982). Accordingly, the award of the attorney’s fee is also reversed.
ERVIN, C.J., and THOMPSON, J., concur.